Case 1:18-cv-02612-NGG-PK Document 49 Filed 03/11/21 Page 1 of 10 PageID #: 361




       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
       YUNGBAEK JEON,
                                 Plaintiff,              MEMORANDUM & ORDER
                                                          18-cv-2612 (NGG) (PK)
                     -against-
       RAFAEL RILEY and MISHKA BEVERAGES,
                                 Defendants.


             NICHOLAS G. GARAUFIS, United States District Judge.
             PlaintiffYungbaekJeon brings this personal injury action against
             Defendants Rafael Riley and Mishka Beverages. (Compl. (Dkt.
             1).) Pending before the court is the motion for attorneys' fees
             filed by Plaintiffs outgoing counsel, Andrew Park P.C. (the "Park
             Firm"), and opposed by Plaintiffs subsequent counsel, Napoli
             Schkolnik, P.L.L.C. (the "Napoli Firm"). (See Mot. for Attorneys'
             Fees ("Attys.' Fees Motion") (Dkt. 41); Opp. to Mot. for Attor-
             neys' Fees ("Attys.' Fees Opp.") (Dkt 42).) Also pending before
             the court is Magistrate Judge Peggy Kuo's November 23, 2020
             Report & Recommendation (the "November R&R") recommend-
             ing that the court grant the Park Firm's request for a charging
             lien; award the Park Firm five percent of the contingent fee re-
             ceived by the Napoli Firm; grant the Park Firm's request for
             reimbursement of $452 from the Napoli Firm for the costs of lit-
             igation; and deny the Park Firm's request for reimbursement for
             photocopying and mailing expenses. (See R&R (Dkt. 47) at 11.)
             The Park Firm filed timely objections to the November R&R. (See
             Park Firm's Obj. to Nov. R&R ("Park Firm's Obj.") (Dkt 48).)
             For the reasons explained below, the Park Firm's objections are
             OVERRULED and the November R&R is ADOPTED in full.




                                               1
Case 1:18-cv-02612-NGG-PK Document 49 Filed 03/11/21 Page 2 of 10 PageID #: 362




                                                          ¶
Case 1:18-cv-02612-NGG-PK Document 49 Filed 03/11/21 Page 3 of 10 PageID #: 363




                                                    §
Case 1:18-cv-02612-NGG-PK Document 49 Filed 03/11/21 Page 4 of 10 PageID #: 364
Case 1:18-cv-02612-NGG-PK Document 49 Filed 03/11/21 Page 5 of 10 PageID #: 365




             Leasing Co., 73 N.Y.2d 454, 458 (1989). Here, the Park Firm
             sought 75% of the Napoli Firm's contingent fee. (Attys.' Fees Mot.
             at 4.) The November R&R recommended awarding them five
             percent, and the Park firm objected to that portion of the R&R.
             (R&R at 8; Park Firm's Obj. at 1.) For the reasons explained be-
             low, the balance of time and labor spent on the case by each firm
             supports an award of five percent of the contingent fee to the
             Park Firm.
             In determining the appropriate percentage to which outgoing
             counsel may be entitled, the court assesses the following factors:
             "the time and labor spent by the incoming and outgoing counsel,
             the actual work performed, the difficulty of the questions in-
             volved, the skills required to handle the matter, the attorney's
             skills and experience, and the effectiveness of counsel in bringing
             the matter to resolution.'' Cruz v. Olympia Trails Bus Co., 99-CV-
             10961(JSR)(HBP), 2005 U.S. Dist. LEXIS 28155, at *7 (S.D.N.Y.
             Nov. 14, 2005) (quoting Foppiano v. City of New York, 00-CV-
             7969 (FM) 2002 U.S. Dist. LEXIS 28517, at -;;10 (S.D.N.Y. Sept.
             25, 2002) ). While the court will consider each of these factors in
             turn, the court's analysis is not a "scientific" inquiry, and the court
             has broad discretion to determine the proper percentage of the
             contingent fee to which outgoing counsel is entitled. See Borg v.
             86th & 3rd Owner, LLC, 08-CV-05913 (RJH), 2012 U.S. Dist.
             LEXIS 9223 at "'22-23, 32 (S.D.N.Y. Jan. 26, 2012).
             In its objections, the Park Firm argued that it should receive at
             least 20% of the Napoli Firm's contingent fee, based primarily on
             the amount of work it performed for Plaintiff. (Park Firm's Obj.
             at 3.) The Park Fim1 asserts that, during its nine months as Plain-
             tiffs counsel, it requested Plaintiffs medical records, initiated the
             suit, drafted and filed a four-page complaint, and appeared at an
             initial conference. (See id. at 3; Park Firm's Timesheet (0kt. 44-
             1).) In total, the Park Firm billed 21.5 hours for this work. (Park
             Firm's Timesheet.)




                                               5
Case 1:18-cv-02612-NGG-PK Document 49 Filed 03/11/21 Page 6 of 10 PageID #: 366




             The Napoli Firm opposes the Park Firm's motion for attorneys'
             fees, arguing that it performed substantially more legal work on
             behalf of the Plaintiff than Park Firm did. (Attys.' Fees Opp. at 1.)
             The Napoli Firm asserts that, after taking over representation
             from the Park Firm, it billed 1,700 hours for work performed over
             the course of the following year, which included engaging in and
             completing discovery, conducting depositions, preparing for and
             attending arbitration and settlement conferences, and success-
             fully settling the underlying action. (Id.) The Napoli Firm
             submitted billing records reflecting the legal work performed.
             (Napoli Billing Records (Dkt. 42-1).)
             Buszko v. City of New York addressed a similar dispute between
             plaintiffs outgoing and subsequent counsel over the division of
             fees. 118 A.D.3d 464 (N.Y. App. Div. 3d Dep't 2014). The court
             apportioned five percent of the contingent fee to outgoing coun-
             sel because, although the outgoing firm completed some
             discovery and obtained the plaintiffs medical records, incoming
             counsel "performed the lion's share of the work," including rep-
             resenting the plaintiff in a hearing, continuing discovery, and
             successfully settling the case. Id. at 464. Similarly, in Shabazz v.
             City of New York, the court awarded five percent to the outgoing
             attorney because, although the outgoing counsel obtained plain-
             tiffs medical records and commenced the action by filing and
             serving a summons and complaint, the incoming counsel han-
             dled the majority of the work, including ultimately negotiating a
             settlement 94 A.D.3d 569, 569 (N.Y. App. Div. 1st Dep't 2012).
             And in Paulas v. James Lenox House, Inc., the court awarded out-
             going counsel only a little over three percent of the contingent
             fee because the outgoing firm had only obtained some medical
             records and filed a three-page summons and complaint in the
             action. 11 A.D.3d 332, 332 (N.Y. App. Div. 1st Dep't 2004). The
             incoming firm, in contrast, conducted depositions, "engaged in
             settlement negotiations and secured a highly favorable settle-
             ment for plaintiff," among other tasks. Id. at 332-33.




                                              6
Case 1:18-cv-02612-NGG-PK Document 49 Filed 03/11/21 Page 7 of 10 PageID #: 367




             The Park Firm argues that it is entitled to a greater percentage of
             the fee than the plaintiffs in Buszko and Shabazz because it per-
             formed more work than the outgoing firms in those cases. (Park
             Firm's Obj. at 2.) The Park Firm has failed to support that argu-
             ment, and the work performed-which included obtaining
             Plaintiffs medical records, representing Plaintiff in an initial con-
             ference, and commencing the suit-is comparable to the work
             performed by outgoing counsel in Buszko and Shabazz. Further,
             as Buszko and Shabazz make clear, Park Firm has failed to
             demonstrate that it is entitled to a greater percentage of the fee
             where the bulk of the legal work was performed by the subse-
             quent counsel.
             The Park Firm relies on Kottl v. Carey, in which the court awarded
             outgoing counsel 20% of the contingent fee. 85 A.D.3d 870, 871
             (N.Y. App. Div. 2d Dep't 2011). While the Park Firm, like plain-
             tiffs original counsel in Kottl, secured medical records, contacted
             plaintiffs insurance, and drafted and filed a complaint on behalf
             of the plaintiff, the Napoli Firm was responsible for much more
             of the arbitration and settlement process than incoming counsel
             in Kottl. Id. The Napoli Firm spent several months preparing for
             settlement, in which the Napoli Firm engaged in numerous arbi-
             tration and settlement conferences and counseled Plaintiff
             through the settlement process. (Napoli Billing Records.). In con-
             trast, Plaintiffs new attorney in Kottl attended one preliminary
             conference, and shortly thereafter negotiated a settlement. 85
             A.D.3d at 871.
             The effectiveness of counsel as well as the difficulty of the work
             performed also indicate that the Napoli Firm is entitled to a much
             larger percentage of the contingent fee than the incoming firm in
             Kottl. In Kottl, the court only compared the two firms' quantita-
             tive contributions and did not consider the comparative
             effectiveness of each firm. Id. at 872.To analyze counsel's effec-
             tiveness, the court examines how the case was brought to its




                                              7
Case 1:18-cv-02612-NGG-PK Document 49 Filed 03/11/21 Page 8 of 10 PageID #: 368




             conclusion. Borg, 2012 U.S. Dist. LEXIS 9223, at *30. The Park
             Firm states that its work "undeniably served as a foundation for
             the favorable outcome in the underlying action." (Park Firm's
             Mot. at 3.) However, the Park Firm does not provide any evi-
             dence to support that conclusion. While the work completed by
             the Park Firm may have contributed to settling the case, it was
             the Napoli Firm alone that actually "set the table for settlement
             discussions" and successfully resolved the dispute. Borg, 2012
             U.S. Dist. LEXIS 9223, at *31; (Attys.' Fees Opp. at 2-3.) Addi-
             tionally, the case was settled more than a year after the
             termination of the Park Firm's representation. (See Order Dis-
             missing Case (Dkt. 40).) Thus, the actions of the Napoli Firm
             were "far more crucial to the eventual settlement" of the case
             than any actions taken by the Park Firm. Borg, 2012 U.S. Dist.
             LEXIS 9223, at "'32. This factor, then, also weighs in favor of the
             Napoli Firm.
             The Park Firm does not provide any information about the re-
             maining factors: the difficulty of the questions involved, the skills
             required to handle the matter, or the attorney's skills and experi-
             ence. While the court does not find that either firm's skills or
             experience are lacking, the difficulty of the questions involved,
             and the skills required to handle the matter also favor the Napoli
             Firm. The Napoli Firm was responsible for the most challenging
             aspects of Plaintiffs case, including preparing for and attending
             arbitration and settlement conferences, and counseling Plaintiff
             during the settlement process. (Napoli Billing Records.) In Borg,
             the court found that while the outgoing counsel was responsible
             for initiating the lawsuit and completed tasks "common to the
             start of any legal representation in a civil lawsuit on behalf of a
             personal-injury plaintiff' including collecting plaintiffs medical
             records and preparing the complaint, the difficulty of those tasks
             "pale[d] in comparison to the tasks undertaken" by the incoming
             counsel. 2012 U.S. Dist. LEXIS 9223, at *26. The incoming firm
             in Borg, like the Napoli Firm here, was responsible for a "much




                                              8
Case 1:18-cv-02612-NGG-PK Document 49 Filed 03/11/21 Page 9 of 10 PageID #: 369
Case 1:18-cv-02612-NGG-PK Document 49 Filed 03/11/21 Page 10 of 10 PageID #: 370




                the total contingent fee and $452 in reimbursement for litigation
                expenses.


       SO ORDERED.


       Dated:      Brooklyn, New York
                   March 10, 2021

                                                            /s/ Nicholas G. Garaufis
                                                           NICHOIAS G. GARAUFIS
                                                           United States District Judge




                                               10
